Exhibit 10.2
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 14th day of
January, 2013, by and between EXCEL CORPORATION., a Delaware corporation located
at 595 Madison Avenue, Suite 1101, New York, NY 10022 (the “Corporation”), and
SHAWN ALCOBA, an individual residing at 110-34 73rd Road, Apt 3D, Forest Hills,
NY 10036 (the “Executive”), under the following circumstances:
 
RECITALS:


A.          The Corporation desires to secure the services of the Executive upon
the terms and conditions hereinafter set forth; and
 
B.           The Executive desires to render services to the Corporation upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1.            Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.
 
2.            Duties. The Executive shall serve as the Comptroller of the
Corporation with such duties, responsibilities and authority as are commensurate
and consistent with his position, as may be, from time to time, assigned to him
by the Board of Directors of the Corporation (the “Board”). The Executive shall
report directly to the Board. During the term of this Agreement, the Executive
shall devote his full business time and efforts to the performance of his duties
hereunder unless otherwise authorized by the Board. Notwithstanding the
foregoing, the expenditure of reasonable amounts of time by the Executive for
the making of passive personal investments, the conduct of private business
affairs and charitable and professional activities shall be allowed, provided
such activities do not materially interfere with the services required to be
rendered to the Corporation hereunder and do not violate the restrictive
covenants set forth in Section 10 below.
 
3.            Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of three (3) years commencing on the date hereof (the
“Commencement Date”). The term of this Agreement shall automatically be extended
for additional terms of one (1) year each (each a “Renewal Term”) unless either
party gives prior written notice of non-renewal to the other party no later than
sixty (60) days prior to the expiration of the Initial Term (“Non-Renewal
Notice”), or the then current Renewal Term, as the case may be. For purposes of
this Agreement, the Initial Term and any Renewal Term are hereinafter
collectively referred to as the “Term.”
 
 
 

--------------------------------------------------------------------------------

 
 
4.            Compensation of the Executive.
 
(a)            The Corporation shall pay the Executive as compensation for his
services hereunder during the Initial Term, the following annual base salaries
(the “Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations:
 
Year 1 - $120,000
Year 2 - $120,000
Year 3 - $120,000


The Board shall review the Base Salary annually following the Initial Term and
shall increase such Base Salary in its discretion. The Base Salary shall be paid
in periodic instalments in accordance with the Corporation's regular payroll
practices.
 
(b)            In addition to the Base Salary set forth in Section 4(a) above,
the Executive shall be entitled to an annual cash bonus equal to a maximum of
30% of his Base Salary for that year in the event the Corporation attains
certain benchmarks determined by the Board.
 
(c)            In addition to the Base Salary and bonus set forth in Sections
4(a) and 4(b) above, the Executive shall be entitled to such bonus compensation
(in cash, capital stock or other property) as a majority of the members of the
Board may determine from time to time in their sole discretion.
 
(d)            The Executive shall be entitled to prompt reimbursement by the
Corporation for all reasonable, ordinary and necessary out-of-pocket travel,
entertainment, and other expenses incurred by the Executive while employed (in
accordance with the policies and procedures established by the Corporation for
its senior executive officers) in the performance of his duties and
responsibilities under this Agreement; provided, that the Executive shall
properly account for such expenses in accordance with Corporation policies and
procedures.
 
(e)            The Executive shall be entitled to participate in such pension,
retirement (401(k)), profit sharing, group insurance, hospitalization, and group
health and benefit plans, dental plans and all other benefits and plans as the
Corporation provides to its senior executives (the “Benefit Plans”). The
Corporation will pay 100% of all costs associated with the Executive’s Benefit
Plans.
 
(f)            The Executive shall be eligible for such grants of stock options
(“Options”) or awards of restricted stock (“Restricted Stock”) under the
Corporation’s equity compensation plans as the Board shall determine.
 
5.            Termination.
 
(a)            This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:
 
(i)            upon the Executive’s death;
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           upon the Executive’s “Total Disability” (as defined in Section
5(b) below);
 
(iii)          upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either party has provided a timely Non-Renewal Notice
in accordance with Section 3, above;
 
(iv)          at the Executive’s option, upon thirty (30) days prior written
notice to the Corporation;
 
(v)           at the Executive’s option, in the event of an act by the
Corporation constituting “Good Reason” (as defined in Section 5(c) below) for
termination by the Executive; and
 
(vi)          at the Corporation’s option, in the event of an act by the
Executive constituting “Cause” (as defined in Section 5(d) below) for
termination by the Corporation.
 
(b)            For purposes of this Agreement, the Executive shall be deemed to
be suffering from a “Total Disability” if the Executive has failed to perform
his regular and customary duties to the Corporation for a period of 180 days out
of any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board, exclusive of the
Executive, vote to determine that the Executive is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment. As used herein, the term “Rehabilitated” shall mean such time as the
Executive is willing, able and commences to devote his time and energies to the
affairs of the Corporation to the extent and in the manner that he did so prior
to his Disability.
 
(c)            For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to (i) any material change in the
Executive’s title or diminution of duties inconsistent with the Executive’s
title, authority, duties and responsibilities; (ii) any reduction of or failure
to pay the Executive compensation provided for herein, except to the extent the
Executive consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of fifteen (15) days
following written notice to the Corporation by the Executive of such
non-payment; (iii) any relocation of the principal location of the Executive’s
employment more than 50 miles from the Corporation’s current headquarters
without the Executive’s prior written consent; (iv) any Change of Control (as
defined in Section 5(e) below); or (v) any material violation by the Corporation
of its obligations under this Agreement that is not cured within thirty (30)
days after receipt of notice thereof.
 
(d)            For purposes of this Agreement, the term “Cause” shall mean (i)
the willful and continued failure of the Executive to perform substantially his
duties and responsibilities for the Corporation (other than any such failure
resulting from the Executive’s death or Total Disability) after a written demand
by the Board for substantial performance is delivered to the Executive by the
Corporation, which specifically identifies the manner in which the Board
believes that the Executive has not substantially performed his duties and
responsibilities, which willful and continued failure is not cured by the
Executive within thirty (30) days of his receipt of such written demand, (ii)
the conviction of, or plea of guilty or nolo contendere to, a felony, (iii)
violation of Sections 9 or 10 of this Agreement, or (iv) fraud, dishonesty or
gross misconduct which is materially and demonstratively injurious to the
Corporation. Termination under clauses (ii), (iii) or (iv) of this Section 5(d)
shall not be subject to cure.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)            For purposes of this Agreement, “Change of Control” shall mean
the occurrence of any one or more of the following: (i) the accumulation,
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of 50% or more of the shares of the
outstanding common stock of the Corporation, (ii) a merger or consolidation of
the Corporation in which the Corporation does not survive as an independent
corporation or upon the consummation of which the holders of the Corporation’s
outstanding equity securities prior to such merger or consolidation own less
than 50% of the outstanding equity securities of the Corporation after such
merger or consolidation, or (iii) a sale of all or substantially all of the
assets of the Corporation; provided, however, that the following acquisitions
shall not constitute a Change of Control for the purposes of this Agreement: (A)
any acquisitions of common stock or securities convertible into common stock
directly from the Corporation, or (B) any acquisition of common stock or
securities convertible into common stock by any employee benefit plan (or
related trust) sponsored by or maintained by the Corporation.
 
6.            Effects of Termination.
 
(a)            Upon termination of the Executive’s employment pursuant to
Section 5(a)(i), the Corporation shall have no further obligations to the
Executive or his estate, heirs, administrators, executors or beneficiaries with
respect to compensation and benefits except for the following: (i) any earned
and unpaid Base Salary and vacation pay; (ii) any payments due pursuant to
Section 4(d) above; and (iii) payment on a prorated basis of any payments earned
at the time of termination pursuant to Sections 4(b) and (c) above. The
Corporation shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
 
(b)            Upon termination of the Executive’s employment pursuant to
Section 5(a)(ii), the Corporation shall have no further obligations to the
Executive with respect to compensation and benefits except for the following:
(i) any earned and unpaid Base Salary and vacation pay; (ii) any payments due
pursuant to Section 4(d) above; and (iii) payment on a prorated basis of any
payments earned at the time of termination pursuant to Sections 4(b) and (c)
above. The Corporation shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions. The Corporation may credit against such payments any proceeds paid
to the Executive with respect to any disability policy maintained for his
benefit.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)            Upon termination of the Executive’s employment pursuant to
Section 5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Corporation shall
have no further obligations to the Executive with respect to compensation and
benefits except for the following: (i) any earned and unpaid Base Salary and
vacation pay; (ii) any payments due pursuant to Section 4(d) above; and (iii)
payment on a prorated basis of any payments earned at the time of termination
pursuant to Sections 4(b) and (c) above. The Corporation shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions. In the event the Corporation tenders a
Non-Renewal Notice to the Executive, then the Executive shall be entitled to the
same severance benefits as if the Executive’s employment were terminated
pursuant to Section 5(a)(v); provided, however, if such Non-Renewal Notice was
triggered due to the Corporation’s statement that the Executive’s employment was
terminated due to Section 5(a)(vi) (for “Cause”), then payment of severance
benefits will be contingent upon a determination as to whether termination was
properly for “Cause.”
 
(d)            Upon termination of the Executive’s employment pursuant to
Sections 5(a)(iv) and (vi), the Corporation shall have no further obligations to
the Executive with respect to compensation and benefits except for the
following: (i) any earned and unpaid Base Salary and vacation pay; and (ii) any
payments due pursuant to Section 4(d) above. The Corporation shall deduct, from
all payments made hereunder, all applicable taxes, including income tax, FICA
and FUTA, and other appropriate deductions.
 
(e)            Upon termination of the Executive’s employment (A) pursuant to
Section 5(a)(v), (B) by the Corporation without Cause or (C) if within a two
year period after a Change of Control occurs, the Executive shall be entitled to
the following: (i) any earned and unpaid Base Salary and vacation pay; (ii) any
payments due pursuant to Section 4(d) above; (iii) payment on a prorated basis
of any payments earned at the time of termination pursuant to Sections 4(b) and
(c) above; (iv) severance equal to six (6) months’ Base Salary at the then
current rate, to be paid from the date of termination until paid in full in
accordance with the Corporation’s usual payroll practices, including the
withholding of all applicable taxes; and (v) the continued coverage for a period
of one year following the Executive’s termination, at the Corporation’s expense,
under all health, medical, dental and vision insurance plans in which the
Executive was a participant immediately prior to his termination. The
Corporation shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.
 
(f)            Any payments required to be made hereunder by the Corporation to
the Executive shall continue to the Executive’s beneficiaries in the event of
his death until paid in full.
 
(g)            The Corporation shall reimburse the Executive for all legal and
professional fees and expenses incurred by the Executive as a result of
termination if incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement;
provided that the Executive is substantially successful in such action.
 
(h)            The Executive shall not be required to mitigate the amount of any
payment provided herein by seeking other employment or by becoming engaged in
any other undertaking to earn a livelihood or otherwise, nor shall the amount of
any payment provided for herein be reduced by any compensation earned by the
executive as the result of employment by another employer after termination of
employment, or as a result of his engagement in any undertaking otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
7.            Accelerated Vesting.
 
(a)            Upon termination of the Executive’s employment pursuant to
Sections 5(a)(i), (ii), (iii) or (iv), (i) all unvested Options shall
immediately expire effective the date of termination of employment and all
vested Options, to the extent unexercised, shall expire twelve (12) months after
the termination of employment, and (ii) shares of Restricted Stock for which
restrictions have not lapsed will be immediately forfeited.
 
(b)            If the Executive’s employment is terminated (A) in connection
with a Change of Control, (B) by the Corporation without Cause, or (C) pursuant
to Section 5(a)(v), (i) all unvested Options shall immediately vest and become
exercisable effective the date of termination of employment, and, to the extent
unexercised, shall expire twelve (12) months after any such event and (ii)
restrictions shall immediately lapse with respect to all shares of Restricted
Stock.
 
(c)            If the Executive’s employment is terminated pursuant to 5(a)(vi),
all Options, whether or not vested, shall immediately expire and all shares of
Restricted Stock for which restrictions have not lapsed shall be forfeited
effective the date of termination of employment.
 
(d)            For the avoidance of doubt, the term “Restricted Stock” as used
in this Agreement shall not include any shares of common stock beneficially
owned by the Executive that were not issued pursuant to an equity compensation
plan or which are no longer subject to forfeiture pursuant to any Restricted
Stock agreement with the Corporation.
 
8.            Vacations. The Executive shall be entitled to a vacation of four
(4) weeks per year, during which period his salary shall be paid in full. The
Executive shall take his vacation at such time or times as the Executive and the
Corporation shall determine is mutually convenient. Any vacation not taken in
one (1) year shall not accrue, provided that if vacation is not taken due to the
Corporation’s business necessities, up to two (2) weeks’ vacation may carry over
to the subsequent year.
 
 
6

--------------------------------------------------------------------------------

 
 
9.            Confidential Information.
 
(a)            The Executive recognizes, acknowledges and agrees that he has had
and will continue to have access to secret and confidential information
regarding the Corporation, its subsidiaries and affiliates and their respective
businesses (“Confidential Information”), including but not limited to, its
products, formulae, patents, sources of supply, customer dealings, data,
know-how and business plans, provided such information is not in or does not
hereafter become part of the public domain, or become known to others through no
fault of the Executive. The Executive acknowledges that such information is of
great value to the Corporation, is the sole property of the Corporation, and has
been and will be acquired by him in confidence. In consideration of the
obligations undertaken by the Corporation herein, the Executive will not, at any
time, during or after his employment hereunder, reveal, divulge or make known to
any person, any information acquired by the Executive during the course of his
employment, which is treated as confidential by the Corporation, and not
otherwise in the public domain. The provisions of this Section 9 shall survive
the termination of the Executive’s employment hereunder, except as detailed in
the provision above. All references to the Corporation in Section 9 and Section
10 hereof shall include any subsidiary or Parent of the Corporation.
 
(b)            The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Corporation.
 
(c)            In the event that the Executive’s employment with the Corporation
terminates for any reason, the Executive shall deliver forthwith to the
Corporation any and all originals and copies, including those in electronic or
digital formats, of Confidential Information.
 
10.          Covenant Not To Compete or Solicit.
 
(a)            The Executive recognizes that the services to be performed by him
hereunder are special, unique and extraordinary. The parties confirm that it is
reasonably necessary for the protection of the Corporation that the Executive
agree, and accordingly, the Executive does hereby agree, that he shall not,
directly or indirectly, at any time during the “Restricted Period” within the
“Restricted Area” (as those terms are defined in Section 10(e) below):
 
(i)            except as provided in Subsection (c) below, engage in any line of
business in which the Corporation was engaged or had a formal plan to enter
during the period of the Executive’s employment with the Corporation, either on
his own behalf or as an officer, director, stockholder, partner, consultant,
associate, employee, owner, agent, creditor, independent contractor, or
co-venturer of any third party; or
 
(ii)           solicit to employ or engage, for or on behalf of himself or any
third party, any employee, vendor, or agent of the Corporation.
 
(b)            The Executive hereby agrees that he will not, directly or
indirectly, for or on behalf of himself or any third party, at any time during
the Term and during the Restricted Period, solicit any customers of the
Corporation with respect to products or services competitive with products or
services then being sold by the Corporation.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)            If any of the restrictions contained in this Section 10 shall be
deemed to be unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section shall then be
enforceable in the manner contemplated hereby.
 
(d)            This Section 10 shall not be construed to prevent the Executive
from owning, directly or indirectly, in the aggregate, an amount not exceeding
five percent (5%) of the issued and outstanding voting securities of any class
of any corporation whose voting capital stock is traded or listed on a national
securities exchange or in the over-the-counter market.
 
(e)            The term “Restricted Period,” as used in this Section 10, shall
mean the period of the Executive’s actual employment hereunder, plus twelve (12)
months after the date the Executive is actually no longer employed by the
Corporation. The term “Restricted Area” as used in this Section 10 shall mean
the continental United States, including, without limitation, any and all cities
other geographic areas in which the Corporation offers its services or has taken
steps to commence operations.
 
(f)            The provisions of this Section 10 shall survive the termination
of the Executive’s employment hereunder and until the end of the Restricted
Period, except in the event that this Agreement is terminated pursuant to
Section 5(a)(v), hereof, in which case such provisions shall not survive
termination of this Agreement. In no event shall the terms of Section 10 be
enforceable, should the Corporation be in material default of its obligations to
the Executive at the time of his termination of employment by the Corporation.
 
11.          Miscellaneous.
 
(a)            The Executive acknowledges that the services to be rendered by
him under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 9 or 10 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)            Neither the Executive nor the Corporation may assign or delegate
any of their rights or duties under this Agreement without the express written
consent of the other; provided however that the Corporation shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.
 
(c)            This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation,
and shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)            This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)            The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)            All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by private overnight mail
service (e.g. FedEx) to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof. Notices shall be deemed given on the sooner of the date
actually received or the third business day after sending.
 
(g)            The Executive represents and warrants to the Corporation, that he
has the full  power and authority to enter into this Agreement and to perform
his obligations hereunder and that the execution and delivery of this Agreement
and the performance of his obligations hereunder will not conflict with any
agreement to which the Executive is a party
 
(h)            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
(i)             This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. A facsimile or email of a
signature shall be deemed an original of the same.
 
[SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 

 
CORPORATION:


EXCEL CORPORATION
         
 
By:
/s/ David Popkin       Name: David Popkin       Title:   Chief Executive Officer
           
EXECUTIVE:
          /s/ Shawn Alcoba     Shawn Alcoba  

 
 
10

--------------------------------------------------------------------------------